 FXX()N COMPANY, USAExxon Company, U.S.A. and Oil, Chemical andAtomic Workers International Union, Local 2-470, Exxon Group, AFI.-CIOOil, Chemical and Atomic Workers InternationalUnion, Local 2-470, Exxon Group, AFL-CIOarid Exxon Company, U.S.A. Cases 19-CA-11335 and 19-CB-3549November 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANt) MENMHEIRSJENKINS ANI) P:NItI OOn April 18, 1980, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent Em-ployer and Respondent Union filed exceptions andsupporting briefs. Counsel for the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.We agree with the Administrative Law Judge'sremedy that the Respondent Union return any andall service fees, plus interest, collected from non-union bargaining unit members and permit all bar-gaining unit employees to participate in the Blue' In adopling the Administrative l a Judge's holding that any servicefee imposed by a union on nonunion members of a bargaining unit it pur-ports to represent is a per e violation of the Act, we limit our ruling toservice fees imposed as a prerequisite for a unit member's receising thewages, hours, and terms and conditions of mployment for which a unionhas bargained and which are due unit members by right See InrternatonalPaper Company. 252 NLRB No 181 (1980) The insurance coverage isclearly a term and condition of employment negotiated between the par-ties? We d nlot adopt the Administrative L[aw Judge's findinig of an8(hi(2) violation inasmuch as the complaint contained ito uch allegationand the matter was not fully litigatedFurther, in adopting the Administrative I.aw Judge's conclus,iii thatRespondent's unlawfully refused to bargain, wre note that, contrary to theimplication n his Decision, when a respondent unilaterally modifies con-Iractual terms or conditions of employment during the effectirve period ofa contract, Sec. 8(d) provides that the failure of the other party to discussthe matter is not a defense to an unfair labor practice finding See C & SIndustries, Inc., 158 NLRB 454 (966)Member Penello does not rely on rown & illiamrn lohucco Co., 227NLRB 2005 (1977), a case wherein he dssenteda Since we adopt the findings, conclusions, and recommendations ofthe Administrative l.aw Judge, we find it unnecessary to rule on theGeneral Counsel's Motion for Summary Judgment253 NLRB No. 27Cross medical insurance plan without payment ofany service fee.4However, the Administrative Law Judge holds Re-spondent Employer and Respondent Union jointlyand severally liable to make whole any present orformer employee members of the bargaining unitor their estates who may have suffered reduced in-surance coverage or increased insurance costs byreason of the discrimination against them. Since thefacts show that Respondent Union solely adminis-ters the health plan, we believe it should be primar-ily liable to make whole any present or former em-ployees who suffered loss by reason of the discrim-ination against them. While Respondent Employeris not absolved from liability for committing anunfair labor practice, we will temper our remedyagainst Respondent Employer and find it only sec-ondarily liable to make whole all present or formeremployees who suffered losses by reason of the dis-crimination against them. We shall so modify therecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that RespondentUnion, Oil, Chemical and Atomic Workers Interna-tional Union, Local 2-470, Exxon Group, AFL-CIO, Billings, Montana, its officers, agents, andrepresentatives, and Respondent Employer ExxonCompany, U.S.A., Billings, Montana, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as modifiedherein:1. In the recommended Order as to RespondentUnion, substitute the following for paragraph 2(a)and reletter subsequent paragraphs accordingly:"(a) Return any and all service fees plus interestcollected from nonunion bargaining unit membersand ermit all bargaining unit employees to partici-pate in the Blue Cross medical insurance plan with-out payment of any service fee."(b) Make whole any present or former employ-ee-members of the bargaining unit or their estateswho may have suffered reduced insurance cover-age or increased insurance costs by reason of thediscrimination against them, in the manner set forthin the Remedy section as modified above."4 Although the Administrative Law Judge found Respondent Unionliable for the return of the service fees it collected from nonunion bar-gaining unit nlcmbers In the Remedy. this finding was omitted from hisrecolnnendedl ()rder We hereby coerrect this inadvertence by nsertingthis portion of the Remedy Ill the recommended Order213 I)4YCISI()NS ()1 NATII()NAI. I.AB()R RFI.A I()NS I()ARI)2. In the recommended Order as to RespondentCompany, substitute the following for paragraph2(a):"(a) In the event that Respondent Union, Oil,Chemical and Atomic Workers InternationalUnion, Local 2-470, Exxon Group, AFL-CIO,does not make whole any present or former em-ployee-members of the bargaining unit or their es-tates who may have suffered reduced insurancecoverage or increased insurance costs by reasons ofthe discrimination against them, make whole allpresent or ormer employee-members of the bar-gaining unit or their estates who may have sufferedreduced insurance coverage or increased insurancecosts by reason of the discrimination against them,in the manner set forth in the section of this Deci-sion entitled 'The Remedy,' as modified in theBoard's Decision and Order."3. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT charge any service fees tononunion members of the bargaining unit as acondition of participating in the union-adminis-tered group medical insurance program.WE WILl. NOT refuse to bargain with theEmployer by unilaterally altering the adminis-tration of the medical insurance programduring the midterm of a collective-bargainingagreement.WE WILL NOT in any like or related mannerrestrain or coerce the members of the bargain-ing unit in the exercise of their rights underSection 7 of the Act.WE WILL. return any and all service fees,plus interest, collected from nonunion bargain-ing unit members and permit all bargainingunit employees to participate in the Blue Crossmedical insurance plan without payment ofany service fee.WE WILL make whole all present andformer employees or their estates who are orwere members of the bargaining unit and whomay have suffered reduced insurance coverageor increased insurance costs by reason of thediscrimination against them, plus interest.OI1., CHEMICAL AND ATOMIC WORK-ERS INTERNATIONAL UNION, LOCAl2-470, EXXON GROUP, AFL-CIOAPPENDIX BNor ICE To EMI'I.OIEIESPOSITE) BY ORI)EIR OF IENATIONAI LABOR RI.ATIONS BOARDAn Agency of the United States GovernmentWI WI I NOI unilaterally change the medi-cal insurance program in midterm of the col-lective-bargaining agreement.WtE WiI. NOT deal directly with membersof the bargaining unit.WL wVII.l NOi in any like or related mannerinterfere with, restrain, or coerce any of ouremployees in the exercise of their rights toself-organization, to form labor organizations,to join or assist any labor organizations, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.In the event that Oil, Chemical and AtomicWorkers International Union, Local 2-470,Exxon Group, AFL-CIO, does not makewhole any present or former employee-mem-bers of the bargaining unit or their estates whomay have suffered reduced insurance coverageor increased insurance costs by reason of dis-crimination against them, WE WI.. makewhole all present and former employees ortheir estates who are or were members of thebargaining unit and who may have suffered re-duced insurance coverage or increased insur-ance costs by reasons of the discriminationagainst them, plus interest.ExXON COMPANY, U.S.A.DECISIONSTATFrIMuN OF TIlE CASEMICHAIEI D. STIVENSON, Administrative Law Judge:This case was heard before me in Billings, Montana, onOctober 25, 1979,' pursuant to a complaint in Case 19-CA-11335 issued by the Regional Director for Region19 for the National Labor Relations Board, herein calledthe Board, on June 14, and which is based on an amend-All dates herci l rcfer I, 1979, unless oilhcr ise indicaled214 EXXON COMPANY, U.SAed charge filed by Oil, Chemical & Atomic Workers In-ternational Union. Local 2-470, Exxon Group, AFL-CIO (herein called the Union) on June I1. The com-plaint alleges that Exxon Company, U.S.A. (herein calledthe Employer) has engaged in certain violations of Sec-tion 8(a)(1) and (5) and 8(d) of the National Labor Rela-tions Act, as amended (herein called the Act).In addition, an amended complaint was issued in Case19-CB-3549 by the Regional Director for Region 19 onSeptember 27, and which is based on a charge filed bythe Employer on July 5. The complaint alleges that theUnion has engaged in certain violations of Section8(b)(l)(A) and (3) of the Act. An order consolidatingCase 19-CA-11335 with the original complaint in Case19-CB-3549, filed on August 9, issued on the same day.IssuesI. Whether the Union violated Section 8(bl)l)(A) ofthe Act by charging employees who were members ofthe bargaining unit, but nonmembers of the Union, aservice fee for administration of a health insurance plannegotiated between the Union and the Employer.2. Whether the Union violated Section 8(b)(3) by en-gaging in the above conduct without first negotiatingwith the Employer.3. Whether the Employer violated Section 8(a)(5) and(d) of the Act by changing the union-sponsored healthinsurance coverage provided in the collective-bargainingagreement to a company-sponsored plan without priornotice to and/or negotiation with the Union.4. Whether the Employer violated Section 8(a)(5) ofthe Act by dealing directly with unit employees with re-spect to health insurance coverage.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the Employer, and theUnion. 2Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONI)tLNT I MPI.OYI R'S BUSINIESSThe Employer admits that it is a New Jersey corpora-tion engaged in the business of refining oil and having anoffice and place of business located in Billings, Montana.It further admits that during the past year, in the courseand conduct of its business operations, it has sold andsent services, goods, and materials valued in excess of$50,000 to customers outside the State of Montana. Ac-cordingly it admits, and I find, that it is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2 Counsel for the Union did not appear at the hearing as he consideredthe issues with respect to his client purely legal in natureII. RSI()N I)N I I \()BOR OR(ANIZA I IONThe Union admits. and I find, that Oil. Chemical &Atomic Workers International Union, ILocal 2 470().Exxon Group, AFI.-CIO, i a labor organization l ilittlthe meaning of Section 215) of the Act.III. I tl AI.I1 (;I) t N NFIR ABOR PR A(_ I 1(ISA. i/h IcL,s:Since 1949, the Employer and the Union have had acontract. Every 2 years the contract expires and a nesvone is negotiated. Except for an industrywide strike in1969, there has been no strike at the Employer's Billings,Montana, location, and over the years labor relationshave been good.The current collective-bargaininig agreement containsno provisions relating to medical insurance coverage.4Prior to October 16, 1968. the Company administeredthe medical insurance coverage for all employees. Hosv-ever, effective October 16, 1968, at the Union's request.the Employer and the Union entered into a writtenagreement whereby the Employer granted the Union'srequest to change the insurance carrier front Travelers toBlue Cross, to subsidize the monthly insurance premiumamounting to $10.50 per unit employee,sand to reliln-quish control of the insurance program to the Union.The Employer retained Travelers Insurance for the on-unit employees. The latter group numbers about I(X) em-ployees, while the unit employees number about 170. Ofthese, approximately :64 are members of the Union. TheUnion charges its members monthly dues of $20.80.iThere is no union-security clause in the collectie-bar-gaining agreement, although the Union attempted to in-clude such a clause in the 1977 and 1979 contracts. TheEmployer resisted on the grounds they were not interest-ed in assisting the Union to maintain control over itsmembers. The Employer also asserted that its employeesshould have freedom of choice either to join or not jointhe Union. Roy Weiland, the refinery manager, testifiedthat in the 1979 bargaining session an unidentifiedmember of the Union bargaining committee said in re-sponse to the Employer's refusal to include a union-secu-rity clause in the contract, "that could leave some peoplewithout insurance."On or about June 1, 1978, the Union mailed a letter tothe six employees who were included in the bargainingunit, but were not members of the Union. One of the re-cipients of the letter was Kenneth Lowry, an electrician,who testified at the hearing. The letter reads as followks:Kenneth R. LowryRoute 1Shepherd, Montana, 59079C Certain errors in the transcripl arc hereby noted and correctedThis erminology includes hospilal. surgical, and medical coverageI Tom Rohinsion. a member of the Union, testified that the Emphlo er'scurrent suhbsidies are $82.() per month (families): 67 6 (vo-parts rate)and $43 95 single). The employees' curreni share o the cosl is 1 85 forfamnily col;crage These figures are all arrived at through nlcgotiaioin he-t Cenll Ihe t mnin aind t ue Cross and the ilion and the FEmplo er. asappropriate' (r this amount. about 10.4() as sent to the niton' headquarters2 1  IDECISIONS ()F NA(IONAL L.ABOR RELATIONS H()ARI)Dear Mr. Lowry:During a recent routine check of our Union files wefound that you are not a member of Local 2-470but that you are a participant in the Union spon-sored Blue Cross Insurance plan. Through an over-sight by the Union, and through no fault of yourown, this has not been noticed by us since your pro-bationary period at Exxon was finished. As a matterof policy the Union charges a service fee for the ad-ministration of the insurance plan to all participantsof the plan who are not members of Local 2-470 atthe end of their 120 day probationary period. Fhisservice fee is $10.00 per month payable to Local 2-470 the first of each month. Participation in theBlue Cross Insurance plan is contingent upon mem-bership in the Union or payment of the service feeand if one or the other of these conditions is notmet you cannot participate in the plan.Since this oversight was made by the Union nobackpayments [sic] will be requested by the Unionbut we will expect you to start making paymentsupon receipt of this letter. You may make checkspayable to Local 2-470, O.C.A.W. Int. Union andmail them to Local 2-470, O.C.A.W. Int. Union,P.O. Box 1716, Billings, Montana, 59103.Sincerely,/s/ 1. Dan O'DonnellFinancial/Corresponding SecryLocal 2-470, O.C.A.W.Int. Union, AFL-CIOUpon receipt of this letter, Lowry first complained tovarious union officials without success. Next, he metwith Charles Paris, Exxon's employee relation manager,who also testified at the hearing. Lowry complained ofthe $10 per month service fee and told Paris he wouldquit the Company before he would pay the fee. Later inhis testimony, Lowry indicated that he was willing topay an unnamed lesser amount if necessary, but not $10per month, which he considered excessive. Lowry askedParis whether he, Paris, could find out if Lowry couldobtain coverage under the Travelers policy if he decidedto drop from the Union's Blue Cross program. Parisagreed with Lowry that the $10 per month service feewas excessive and agreed to find out if Lowry could becovered under the Employer's nonunit insurance plan.Paris did, however, caution Lowry that Blue Cross hadbetter coverage and Paris also recommended againstchanging insurance coverage. A few days after Lowry'sinquiry, Paris determined that Exxon would permitLowry to be covered under the Travelers policy. Thischange would involve some reprogramming of the Em-ployer's computers in Houston, Texas, at some slight ad-ditional cost to the Employer. The above informationwas not communicated to Lowry or any other employeeuntil January or February. Paris told Lowry then at aninformal meeting in the plant that the Employer wouldpermit the change if Lowry desired. However, Lowryhad never paid the $10 per month nor otherwise re-sponded to the Union letter of June 1, 1978, and he hadheard nothing more about the service fee until mid-Feb-ruary.On or about February 16, Lowry and the other non-union employees received a second letter from theUnion. It reads as follows:Kenneth R. LowryRoute ISheperd [sic], Mt.As a non-member of the OCAW Local 2-470 youare required to pay a ten dollar per month adminis-tration fee for the Blue Cross Insurance. This fee isto be mailed to Dan O'Donnell P.O. Box 31202Billings, Montana 59107 by the tenth of eachmonth. Failure to pay this fee will result in yourbeing dropped from the insurance program nego-ciated [sic] by the union./s/ Tom A. RobinsonChairman Exxon GroupOCAW Local 2-470Lowry testified that subsequent to the receipt of thisletter he had a conversation with Tom Robinson, anExxon employee and chairman of Exxon Group, Local2-470. Lowry attempted to negotiate a lower service feewithout success. Then Lowry asked Robinson for per-mission to examine the Union's books and records to as-certain why a service charge of $10 per month was re-quired. This too was refused. After Lowry attempted tofile charges with the NLRB, but was rebuffed-at leastinitially-he returned to Paris and requested coverageunder the Travelers policy. This was done effectiveMarch 1. Two other nonunion electricians were alsosigned up for Travelers and continued under this cover-age up to and through the date of the hearing.Robinson discovered that unit employees were afford-ed coverage under the Travelers policy sometime in midto late March, after a union member complained to himabout it. A few days later, Robinson and another unionofficer met with William Taylor, who was a member ofParis' employee relations staff, and confirmed thatLowry and two other unit employees were then coveredunder the Travelers policy. A few additional days afterconfirming this arrangement, Robinson met with Wei-land and Paris. Robinson complained that Exxon wasbargaining directly with unit employees to the Union'sdetriment. Weiland denied this and said he felt that theservice fee was being used as a device to bring pressureon people to join the Union; the Company therefore feltthat it had an obligation to ensure that its employees hadaccess to an alternative insurance plan.The matter next arose at an April grievance meetingwhich had been previously scheduled to discuss othermatters. After these had been dealt with, Robinson againraised the issue of the Employer's dealing directly withunit employees on the insurance question. Paris and Wei-land generally reiterated their position taken in theMarch meeting.With respect to the Union's administering of the BlueCross program, the Union maintains an insurance com-mittee of union members. One member who is employed216 EXXON COMPANY. U.S.A.as a guard keeps the forms which are necessary to file aclaim. He distributes these forms to covered employeeson request. In addition, the committee members aregiven time off from work on either a quarterly or semi-annual basis to negotiate with Blue Cross on rates andcoverage. These meetings occur either in Billings, or inGreat Falls, Montana.B. Discussion and Conclusions1. Employer's motion to strike union answerOn September 27, an amended complaint was filed inCase 19-CB-3549. On October 16, an answer to amend-ed complaint was filed by the Union. On October 19, theEmployer filed a motion to strike Respondent's answerto amended complaint. In its motion, the Employer al-leged that because 19 days had elapsed between the dateof service of the amended complaint and the date ofservice of the answer to the amended complaint, theanswer should be struck. In pertinent part, Section102.20 of the Board's Rules and Regulations, Series 8, asamended, reads as follows: "The respondent shall, within10 days from the service of the complaint, file an answerthereto ..."In the brief, the Union contends the motion must bedenied as it is not supported by good cause. Two casesare cited: In L. E. Beck & Son, Inc., 159 NLRB 1564(1966), the Board affirmed the Trial Examiner's grantingof the General Counsel's Motion for Summary Judg-ment. The answer in Beck was filed 5 weeks after serv-ice of the complaint; in Kay Jay Corporation d/b/aMlcKees Rocks Foodland, 216 NLRB 968 (1975), the re-spondent never filed an answer, but the AdministrativeLaw Judge refused to grant the General Counsel'sMotion for Summary Judgment, holding that the caseshould be decided on the record at the hearing. The Ad-ministrative Law Judge was reversed by the Board. Inthe instant case, the Union's answer to the amendedcomplaint was 9 days late.I deny the motion to strike for the following reasons:The Union had previously filed an answer to the firstcomplaint, and said answer was timely. The Employernever claimed to be prejudiced or misled by the late filedanswer nor did the Union ever indicate it desired toadmit all the allegations of the amended complaint. In itsbrief, the Union indicates that it was lulled into filing itsanswer late by certain representations made by the Gen-eral Counsel subsequent to issuance of the amended com-plaint. The General Counsel does not address these mat-ters in her brief; however, it is unnecessary to decidewhether the General Counsel actually made the state-ments attributed to her by the union counsel and, if so,the legal effect, if any. If I had been asked to do so athearing, I would have entered a nunc pro tune order per-mitting the late filed answer. Union counsel elected toabsent himself from the hearing and did not make such arequest then nor later. Nevertheless, I construe theUnion's brief as such a request and allow the late filedanswer to be filed by way of nunc pro tune order. Alter-natively, if I lack that authority, I deny the motion tostrike as I find good cause has not been shown, and theEmployer has not been prejudiced. Furthermore, arecord has been made sufficient to base a decision on themerits. This decision should not be denied on the techni-cality raised by the Employer.2. The alleged violations by the Union (Case 19-CB-3549)The General Counsel has pending a Motion for Sum-mary Judgment. The Union contends that the legal issuespresented in Case 19-CB-3549 are not properly subjectto a Motion for Summary Judgment.7I have determinedfor the reasons discussed below to rule in favor of theGeneral Counsel on both claims against the Union.Whether this is done by way of summary judgment oron the basis of the evidence produced at the hearingseems to be immaterial. However, since the motion ispending, I will discuss briefly this method of resolvingthe controversy.In its answer to the amended complaint, the Union hasadmitted all factual allegations, while it has denied thetwo final conclusionary paragraphs. These two para-graphs allege that by engaging in the admitted conduct,the Union has violated the Act. At the hearing the Gen-eral Counsel rested without putting on evidence. TheBoard has held that, in response to a Motion for Sum-mary Judgment, an adverse party may not rest upon de-nials in its pleadings, but must present specific factswhich demonstrate that there are material facts in issuewhich require a hearing. Our-Way, Inc./Our-Way Ma-chine Shop, Inc., 247 NLRB No. 177 (1980). In that case,as I hold in the instant case, the Union has not presentedany material issues of fact not admitted or previously de-termined, and has failed to meet its burden. Accordingly,I will recommend that the Board grant the GeneralCounsel's Motion for Summary Judgment. Alternatively,I rule for the General Counsel on the basis of the evi-dence produced at the hearing. In either case, my ration-ale is reflected below.a. The 8(b)(1)(A) violationThe General Counsel has alleged that the Union vio-lated 8(b)(1)(A) of the Act by charging unit memberswho were not members of the Union a $10-per-monthservice fee in order to participate in the Blue Crossmedical insurance program. Section 8(b)(l)(A) of the Actmakes it an unfair labor practice for a labor organizationto restrain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act.8Under Sec-tion 7 of the Act, an employee has a right to refrain fromjoining a union. Here only nonmembers of the Unionwere asked to pay the service fee. The issue here then, asit was in International Association of Machinists, supra, iswhether the Union's discrimination against nonmembers7 According to the Union, once the hearing went forward wilhout aseverance of Case 19-CB-3549, summary judgment became inapprpri-ate. However, a Motion for Summary Judgment may he made during thehearing or fllowing the hearing, so long as it is made before the issuanceof the Administrative Law Judge's opinion Clement-Blthe (Companis. aJoint Ienture, 168 NLRB 118 (1967), enforcement denied and remandedon other grounds 415 F.2d 78 (4th Cir 1969)" Internuational ociaon of .Wachinist and .Acrovpu ac 4orkerr, .I.ualUnion .No. 697 .L-CIO fthe f. 0 Canfild Rubber Cr(npany of lrinito Inc. 223 NLRIJ 832 (1976)217 I) ECISI()NS OF NA IIONAL LABO()R REIATIONS BO)ARI)is such that it restrains or coerces them in the exercise ofSection 7 rights. I find that the Union's actions here didviolate Section 8(b)(1)(A) of the Act.The case of Prestige Bedding Company inc., 212 NLR13690 (1974), cited by the General Counsel, bears a closesimilarity to the instant case. In that case, the employerpaid premiums to a medical insurance fund only forthose employees who were members of the Union. Theinsurance plan refused to accept the payments tenderedby the employer on the basis that it could not restrictcoverage to union members only. The fund forwardedthe tendered payments to the union, thereby in effectcanceling the medical insurance coverage. Instead of in-forming the employees in the bargaining unit, the unionallowed the employees to continue to rely on unionmembership as a means of obtaining medical insurance.The Board held that, by participating in an insuranceplan which was available only to union members, theunion restrained unit employees in their right to refrainfrom becoming union members. Thus, the union violatedSection 8(b)(l)(A) of the Act. In addition, the union vio-lated Section 8(b)(2) of the Act by giving more remu-neration in the form of the insurance plan to union mem-bers than to nonuiion members for the work which unitemployees performed, thereby discriminating in regardto a term or condition of employment which would tendto encourage membership in a labor organization.:' Theinsurance plan at bar is not restricted to union members.but is only available upon payment by nonmembers of$10 per month, a fee not charged to union members.'"This fee is an impermissible burden on the right to re-frain from union membership and violates Section8(b)(1)(A) of the Act as alleged, and Section 8(b)(2) ofthe Act as claimed by the General Counsel in herbrief. In its brief, the Union takes the position that there isno per se violation of Section 8(b)(1)(A) of the Act for aunion to implement a service fee for services rendered tononunion unit employees. Somewhat inconsistently, theUnion argues later in its brief that the Board has longheld that service fees assessed to nonunion bargainingunit employees are permissible.In finding violations of the Act as reflected above, Ihold that any service fee imposed by a union on non-union members of the bargaining unit it purports to rep-resent is a per se violation of the Act. The Union's twocases cited in its brief do not persuade me to the con-trary. The first of these cases, Local 825, InternationalUnion of Operating Engineers, AFL-CIO (11. John IomanCompany), 137 NLRB 1043 (1962), deals with hiringI See also International .4s'ceaioan of Machinist and Aero.pace W'orALers.Aeronautical Industrial District Lodge 720 (cDflonrnell Douglua Corporu-hin) 243 NLRB 697 (1979).0o I have nt discussed whether $10 per month is a reasonable servicecharge since in the context of this case any fee would, in my opinion,violate the Act However. if I anm wrong in that view, the record is re-plete with evidence showing that $10 per month is an unreasonableamount to charge nionunion menmbers of the bargaining unit, ad I wouldso find I would alsol find that this amount violates Sec 8(h) I)(A) of theAct' ! agree with the Gieneral Counsel's view that the facts supporting aviolation of Sec. 8(b)(2) were fully litigated at the hearing and relate tothe subject matter of the comlplainhalls and has no application to the present case. 2 Thesecond case, Luggage Workers Union Local 60. Interna-tional Leather Goods, Plastic and Novelty Workers Union,Al'L-CIO (Rexbilt Leather Goods, Inc.. et al.), 148NL.RB 396 (1964), may be similarly distinguished as theservice fees and back dues in that case occurred in whatthe Trial Examiner found to be noncoercive circum-stances. That is, he found that the union in LuggageWorkers Union did not condition delivery of vacationchecks upon payment of the vacation service charge andback dues. In this case, I have found and the evidenceshows without question that continued participation inthe medical insurance plan was conditioned on paymentof the service fee.The Union also presents an affirmative defense basedon an earlier ruling by the General Counsel in anothercase. It was stipulated between the parties that in 1974 aperson named Bill Bray filed a charge in Case 19-CB-2172 alleging that the Union there violated Section8(b)(l)(A) by assessing Bray a service fee for administer-ing the Blue Cross health insurance program, and thecharge was either dismissed or a solicited withdrawalwas obtained from Bray. The Union relied on this case incharging its service fee in the instant case.:Before discussing the merits of the Union's defense, Iam not at all certain that it is properly raised. The Uniondid not plead this defense in its answer to the amendedcomplaint. A respondent must plead affirmative defenseswhich go to issues raised in the complaint. 4 However,since I am convinced the Union's affirmative defense iswithout merit and therefore will make no difference as tomy ruling on the charge in question, I have decided todiscuss it on the merits as though it had been properlyraised.The Union's defense is equivalent to an estoppel argu-ment. However, the Board has rejected this contention inpast cases. In McBride's of Naylor Road, 229 NLRB 795(1977), the employer's "no solicitation" rule was in issue.The employer contended that the General Counsel wasestopped from asserting the invalidity of the rule, be-cause in another case against the same employer involv-ing a different store, the Regional Director found therule to be valid and issued no complaint. In refusing tofind estoppel, the Administrative Law Judge first heldthat it was not shown that the circumstances in the priorcase were the same as those in the case at bar. I makethe same finding here. The Administrative Law Judge inMcBride's goes on to say:In any event, although the General Counsel hasfinal authority in respect to the investigation ofcharges, issuance of complaints, and prosecution ofi "The Board has stated n several occasions that unions may chargepayment of a fee for services or benefits conferred to persons outside theunion's bargaining unit .HBron Williamson lobacco Cnmpany.227 NLRB 20(15, 20()6 (1977). One exanmple of the above is the hiring hallcase. In the instanlt case the ffected emphlyces are all menbers of theunit," Although nrot part elf the formal stipulation, it is apparent that Bray\ls a;1 unit member but nonmember of the Union The record is silent asto hether ray was employed hby Fxxon'4 48 Am Jur 2d, l.ahbor and Labor Relatins, § 1443 (1979).218X EXXON COMPANY, S Athem before the Board ...principles of estoppelare not applicable to the Board's processes, and ad-ministrative constructions of the General Counsel(other than his authority to refuse to issue com-plaints) are not binding on the Board. Belts Cadil-lac-Olds, Inc., 96 NLRB 268, 272 (1951).'"The Union cites the case of Wausau Building and Con-struction Trades Council and Charles Debenack, its agent:,Local No. 446, International Brotherhood of Teamsters,Chauffeurs. Warehousemen & Helpers of' America. andWalter Baumann and Julius Petty, its agents (Heiser ReadyMix Company), 123 NLRB 1484 (1959), in support of itsposition. This case holds that when a regional directorhas refused to issue a complaint on jurisdictionalgrounds, the charge may not be reactivated. This casehas no application to the present case. First, the record issilent as to whether the prior case at issue here was dis-missed or withdrawn. Second, the reason for the disposi-tion, whichever it may have been, is not contained in therecord. The Board indicated in Wausau that if the priorcase had been dismissed due to error, with a reservation.or upon a condition expressed or implied, rather thanupon jurisdictional grounds, the Board may well haveruled differently and not dismissed the second complaint.Since the Union here has the burden of proof in showingthat its affirmative defense fits the case at bar, the failureof the Union to support its claim with an adequaterecord means that the affirmative defense must be reject-ed. 6 I find therefore that the Union has violated Section8(b)(l)(A) and (2) of the Act as alleged.b. The 8(h)(3) violationThe General Counsel also alleges that the Union hasviolated Section 8(b)(3) of the Act by unilaterally alter-ing the administration of the medical insurance coverageduring the midterm of a collective-bargaining agreement.The present collective-bargaining agreement contains noprovision for medical insurance coverage. In October1968, the Employer and the Union entered into a writtenagreement whereby the responsibility for procuring andadministering medical insurance for all eligible employ-ees, defined as "regular employees eligible to becomemembers of the Union ...irrespective of union mem-bership" was transferred from Exxon to the Union. Thecurrent collective-bargaining agreement which is in evi-dence runs from January 8, 1979, to January 7, 1981. Itseems clear to me that the Union's letter, received by thenonunion unit employees on or about February 16, con-stituted an attempt unilaterally and in midterm to alterthe existing agreement in violation of Section 8(b)(3) ofthe Act and I so find. Communication Workers of Amer-ica, AFL-CIO, Local 1170 (Rochester Telephone Corpora-tion), 194 NLRB 872, affd. 474 F.2d 778 (2d Cir.1972).1 7In See also Rochester Musicians .4ssociaton ocal 66, affiliated withAmerican fideruation ' t;fusciranv (Civic Musc .4IscIialion). 207 N.RI647 (1973)Is In the recent case of lance v. lirraza, 444 U S 252 1t980). theCourt held that an affirmative defense is to he pleated and proved by theparty attempling to rely on it In this case, the Ulnion has done neitheri7 See also Conmmuniatiorn Workers ofi ,4oerca, Lccal /122 (ei, Y'orkATelephone (Company., 226 NlRH 97 ( 1976h): .'e KorA DIirct Council .oThe Union has two theories of defense. First, it arguesthat because Exxon did not demand bargaining on theunilateral changes in working conditions there can be noviolation by the Union of Section 8(b)(3) and (d). Twocases are cited in support of this defense. N.L.R.B. v. Co-lurnhian Enameling & Stamping Co., 306 U.S. 292 (1939).and City Hospital of Ea.t Liverpool. Ohio, 234 NLRB 58(1978X). Both of these cases deal with instances of pro-posed changes in terms or conditions of employmentmade b an employer rather than union, so their appli-cation to the case at bar is questionable. Assuming, how-ever, that the obligation of the Employer to request bar-gaining on a union-initiated, unilateral, midterm modifi-cation of a term and condition of employment is coexten-sive with the Union's obligation when roles are re-versed, 1 I turn to the record for such factual supportfor the Union's theory as may or may not be containedthere.I begin by noting that the Union gave no notice to theEmployer that it was about to change its 10-year methodof administering the medical insurance plan. "Thus, anNduty on the Employer to demand bargaining, assumingsuch a duty, would not be triggered until it had actualnotice of the Union's plan. The Employer did not initiateany contacts with the Union after receiving actualnotice: and the service fee was discussed only when initi-ated by the Union to protest the allowance of unit em-ployees into the [ravelers Insurance plan. Nevertheless,I cannot find from the record here such clear and unnis-takable evidence that the Employer waived its interest inthe matter,The Union took the position that the matter of theservice fee was an intraunion dispute between the Unionand members of the bargaining unit. The Employer hadthe same view. Accordingly, it would have been a futileact to request bargaining on the subject. Alternatively, Ifind that in March and April, when Paris and other Em-ployer officials discussed with union representatives thematter of Lowry and others being admitted to the Trav-elers Insurance plan, this constituted informal bargainingover the service fee which proved to be unsuccessfulAccordingly, I find that the Employer never waived the9. Internatio a l Brotherhood of Palnier d& .liMed Truade, .4FL-CIO [-.!inof .uail'r Painteri and Decoralor5 of the Citv of .'vew York] t .( R B.453 F 2d 783 (2d Cir 1971), cerl denied 405 U S 988 (1972); Truck Dril-err. C'hauffeurl and Ilelpers Local Lnion No. 1X). an affiliate of the Inler-national Brothrhood of' Teamster. Chuffeuri, Wanrehousernen and I lperof .-Imeira (Moruine Materiaul C(ormpaun), 214 NlRH 1094 (19741. -'c-uted lorme Builder of lhe Greater Fasur HBay In .VL LR B.. 352 1t 2d745 (9th Cir 1965) The last case is authorily flr the iBoard to find a *io-lation of Sec 8(d) of the Act. under the circumstances herein presenltedleven though a .11latioTn f Sec 8(d) ,was not specificall? alleged 1m theco mnplaint" IThi, same dfenle is raised hb tIe tFmplosyer as a defense to an uln-lawful failure to bargain charge and is discussed helo\wt Ihe tioin cntends that the Employer has been on nottice of theservice fee polico since 1974 Neither the slipulalion regarding Cas 19CH- 1549 nor any other fact and circumstance of the inslanl case shous,thiR it be so. s i d I rejlct this claim -he olnl notice hlich the Fmnphl!-er hd i thi , cas came not fiom the LUion. hut from emplio ee I ,ry.iid l[ I illlW. sibhscquent to LI {ors's receipt of the Junte 1478 citer fromthe nilill219 I)ECISIONS ()F NA II()NAL I.A()OR REL.A'I()NS BO()AkDright to request hargaining, and the Union's defense isnot sustained.2The second union heory of defense is a statute-of-limi-tation defense. The Union states:Thus the 1974 Board case is even more revealingand must lead to the conclusion that the Union, if itrefused to bargain with the Employer, did so wellbeyond the 10(h) period and on this basis the 8(h)(3)allegation must be dismissed.This theory of defense, like the first, must be rejected.First, I again find that Case 19-CB-3549, as agreed to bythe parties in the stipulation, is only valid as a possibleestoppel to the General Counsel's case. I have rejectedthat claim in discussion above. Nothing in this recordsuggests a statute of limitation would begin to run in1974 so as to constitute a defense here. Alternatively, ifthat view is wrong, the February letter from the Unionto Lowry indicates a continuing violation running from1974, and Section 10(b) of the Act is still not available asa defense.2For the reasons stated above, I find that the Unionviolated Section 8(b)(3) of the Act, as alleged, and alsoviolated Section 8(d) of the Act, as indicated by thefacts.3. The alleged violations by the Employer (Case19-CA- 11335)a. The 8(a)(5) and (d) violatiovnsThe General Counsel charges the Employer with vio-lating Section 8(a)(5) and (d) of the Act by unilaterallychanging the medical insurance program. In support ofthis allegation, the case of Wisconsin Southern Gas Co.,173 NLRB 480 (1964) is cited. There, the company,without notice to the union, changed its medical insur-ance carrier as well as the range of benefits. The unionwas notified only after the changes had been made. Theunion's protests were unsuccessful and the Administra-tive Law Judge found violations of Section 8(a)(5) and(d) of the Act. This case fully supports the GeneralCounsel's theory here. In addition, the case of KevsoneSteel & Wire, Division of Keystone Consolidated Industries.Inc., 237 NLRB 763 (1978), enforcement granted in partand denied in part 606 F.2d 171 (7th Cir. 1979), Supple-mental Decision and Order, 248 NLRB 283 (1980), ishelpful. In that case, the employer made a midterm uni-lateral contract change in the administrator/processor ofthe medical insurance program from Blue Cross to Met-ropolitan. The Board found that the change had a sub-stantial impact on the terms and conditions of employ-ment even though the respondent continued to pay theentire cost of the program, and even though the descrip-tion of the insurance plan did not change except with re-2" IThe LEmployer conltends i its brief that a unlion's salutory duly Iobargain in good faith is owed Io all the employees it represents as well asto the em ployer, and that a breach of the duty of fair represei nat io alsocollstituleS a refusal o hargain with an emploer. I nlilke no specific find-ig with respect to whether Ithe Un ion here breachted its daty oi fair ret-resenltaitiolU This theory w;is not alleged in the collplainll and i catrlot hefairli said that the nlatter was ligated at he hearing.i Ia-Z-Boy linnste, 233 NLRB 1255, fl I (1'977)spect to the identity of the administrator/processor ofthe plan. The Board found a number of significant differ-ences in the manner in which the plan is administered bythe two insurance companies. After detailing these differ-ences, the Board concluded that the employer's midtermmodification of the contract violated Section 8(a)(5) and(I) of the Act. These cases are sufficient authority to finda violation of Section 8(a)(5) and (d) of the Act in theinstant case, and I so find. 2By making available Travel-ers Insurance coverage to Lowry and two other employ-ees, which coverage had heretofore been available onlyto nonunit employees, the Employer violated the Act byacting in midterm of the contract without notice to orconisultation with the Union.The Employer tenders several defenses, all of whichare without merit. First, the Employer contends that itacted within the scope of management prerogative. The1968 agreement with the Union (G.C. Exh. 2) by whichthe Union was permitted exclusive right to administerthe medical insurance program for bargaining unit mem-bers removes the Enmployer's unilateral action in questionfrom the scope of management prerogatives.2:The Employer's second argument may also be easilydisposed of. It contends that the Employer's changes aretrivial or have only slight or immaterial effect on thebargaining unit. However, Employer's own witnesses ad-vised Lowry not to change to Travelers as the coveragewas not as broad. Moreover, the employee lost the pro-tection of the union insurance committee which bar-gained with Blue Cross over rates and coverage andwith the Employer on the amount of the subsidy. Meet-ings between union representatives and Blue Cross wereheld either two or four times per year. Robinson, theunion officer, also described in his testimony how theunion insurance company could sometimes help to getreimbursement on disputed claims. Indeed, at least onebargaining unit nonunion employee elected to pay the$10 per month service fee rather than drop Blue Crosscoverage. Finally, I find that, notwithstanding the abovechanges which I find to be substantial, the mere fact thatTravelers coverage was reserved for nonbargaining unitemployees and outside the Union's administration makesthe change substantial.24The Employer next contends that the Union did notdemand bargaining on the medical insurance change.Therefore, no violation of the Act against the Employercan be found. In analyzing this defense, I begin by notingthat the Employer gave no notice to the Union of its dis-cussions with Lowry relative to Travelers Insurancecoverage. However, Robinson testified that he receivednotice in mid to late March from an unnamed member ofthe bargaining unit who complained to Robinson aboutthe matter. It is not necessary for te Union to be givenz See alsoi arian-HiB/swing Di)ision of Gohrondu o(rp. s , L.R.B.. 474F 2d 49 (hlh Cir 1973) coripare Conn'ctilcur ight rand Power Companyrv N.L.R... 47 1 7912d107 ( r 1973}":' cIhe collctiie-bargamiilig agreentirtt. art XXII (Reservaliiolls ofSManagerielnt) ((i C [Exh 3) is silent is to a,;y) inlanagelleinl prerogaitiserelaitring lo tile ttical riislrance programi24 1t o tilI sante reastlons discussed in relccllrlg tihe Lnpl) er's seconlddefelse, I also ftird Ihal liployer's defense if resioring the status quo isiTholut Ileril22() EXX()N C()I1'ANY, US.A.formal notice of the unilateral change but acthal notice issufficient. Citizens .National 1Bank oj' Wilmar, 245 NLRBI389 (1979). This case is cited by the Employer for theproposition that the Employer did not violate Section8(a)(5) of the Act because the Union had aived its rightto bargain over the matter. However, that ase doeC niotsupport the Employer's defense here. First, the unilateralchange at issue did not involve a midterm of a contract.Rather, the parties were in the process of bargaining fortheir first contract at the time. Thus, for midterm unilat-eral action by the Employer, a union waiver is foundonly if the Union clearly and unmistakably waived its in-terest in the matter. 25 I find no clear and unmistakableevidence in this case that the Union waived its interest inthe matter. Again I turn to the record.In late March. Robinson requested a meeting withParis and Weiland to question the Employer's allowanceof a bargaining unit employee into the Travelers Insur-ance plan. The Company took the position that. in thewords of Paris, it was an "employee relations matter andnot a labor relations matter, and it was a company bene-fit plan, aiid we weren't going to stand by and see so-meoody who has a family be without insurance cover-age." Notwithstanding that this attitude clearly conveyedto the Union that any demand for bargaining would befutile, the Union brought the matter up again at the endof a grievance meeting which had been previouslyscheduled to discuss other matters. In early April. Robin-son told Paris at this grievance meeting that the Employ-er thought it was dealing with the employee directly,rr ther than through the Union. The Union felt itsstrength was being eroded by the Company's action.Again the Employer reiterated its prior position toregard the matter as an employee relations matter be-tween the Employer and employee. \Weiland testified healso told Robinson that the matter was between the Em-ployer and the employee to settle. In regard to Robin-son's threat to take up the matter with the NationalLabor Relations Board, Employer representatives statedthey welcomed that course as it would resolve thematter. The discussion on the insurance issue lastedabout 30 minutes.Based on the above, I find no waiver by the Union. Itbrought up the matter at two separate meetings with theEmployer. Even assuming that Citizens National BRnk ofWilmar, supra, is fully applicable here, I note that theUnion there made no more than a single pro forma objec-tion to the unilateral change. There were no discussionswith the Employer concerning the change, no requeststo rescind, no request to bargain. In the instant case, Iinterpret the two meetings as informal bargaining ses-sions which went to impasse, or as discussions on thematter sufficient to make Wi/mar inapplicable. In effect,the Union requested the Employer to rescind its action.The matter went no further as it was clear to all that fur-ther discussions were useless and that an unfair laborpractice charge was the only way to resolve it.' Prcn C, Iwrporaurd, 121 NLRI 97ht ( 195t)b. 17lc 8a)l(5) viollion (Ifmplover ' direct dealing.with mmsmbers o the hurkgitnng unit)'Ihe Employer acknowledges in its brief that as a gen-eral rule it is unlawful for an employer to deal directlykith employees represented b) a union. That generalrule is full? applicable in this case as by its direct dealingwith I owry, a member of the bargaining unit, the Eni-ployer violated Section 8(a)(5)."The extent of thesedealings is fully reflected in the facts and need not be re-peated here. It suffices to say that, even in the absence ofemployer bad faith, bargaining with individual membersof the bargaining unit is an unfair labor practice.27IV. Hi 11-1 I CT- 1 [HI UNF .AIR I AHOR PR \( I I(5SUPON (OMNM-R(tC-The activities of Respondents set forth in section IIIabove, occurring in connection with their operations ie-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCI SIONS oe LAW1. Respondent Employer, Exxon Company, U.S.A., isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Respondent Union, Oil. Chemical & Atomic Work-ers International Union, Local 2-470. Exxon Group,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the .Act.3. At all times material herein, Respondent Oil Chemi-cal & Atomic Workers International Union, ILocal 2470, Exxon roup AFL-CIO, has been the exclusierepresentative for purposes of collective bargaining ofthe Exxon employees in the appropriate unit of all refin-ery employees at Billings. Montana.4. Respondent Union's answer to the amended com-plaint should not be struck as it was not late filed; alter-natively, the answer should not be struck as the recorddoes not show good cause.5. Respondent Union has violated Section 8(b)(l)(A)and Section (2) of the Act by charging nonunion mem-bers of the bargaining unit a $10-per-month service feefor continued coverage in the union-administered groupmedical insurance plan.6. Respondent Union has also violated Section 8(b)(3)and (d) of the Act by unilaterally altering the administra-tion of the group medical insurance coverage during themidterm of a collective-bargaining agreement.7. Respondent Employer has violated Section 8(a)(5)and (d) of the Act by unilaterally changing the medicalinsurance program during the midterm of the collecti e-bargaining agreement.26 trunk uccauralo, a Sol Poprwuor. dh u .aua-cruair (onirlOil(C'ompu1r and lu 'lou 1rdamntlg ('r ..lparu , ltI ,uawcurao ) ,Cntlrul,,tn( nmpanv. Inn .2331 NlRIJ 1 i 4 (I 77).\.1. R II I nq Knl.az. et .dA a H, anu [i Se, I Prduilt ( ,31 t S 7it, ( Ice2 Vfid 'hoo Sapp/l ( rporair A. 1. R B. 321 L' S7R ( I144)221 I)ICISI()N S OF NATI()NAI IABOR REI.A]'IONS BOARD8. Respondent Employer has also violated Section8(a)(5) of the Act by directly dealing with members ofthe bargaining unit.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.'FIL RNM I'I)Having found that Respondents have committed unfairlabor practices, I will recommend that they be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the purposes and poli-cies of the Act. I shall recommend that RespondentUnion return any and all service fees, plus interest, col-lected from nonunion bargaining unit members andpermit all bargaining unit employees to participate in theBlue Cross medical insurance plan without payment ofany service fee. It is further recommended that Respond-ent Union and Respondent Employer be required tomake whole all those unit employees who received alter-native insurance through Travelers Insurance by grant-ing them all interest, emoluments, rights, and privilegesin the Blue Cross Medical insurance plan which wouldhave accrued to the employees but for the discriminationagainst them.29It is further recommended that Respond-ent Employer be required to reinstate Blue Cross as thesole medical insurance carrier for unit employees. All in-terest shall be computed in the same manner as done forbackpay. OIis Plumbing & Heating Co., 138 NLRB 716(1962); Florida Steel Corporation, 231 NLRB 651 (1977).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following:ORDER29A. The Respondent Union, Oil, Chemical & AtomicWorkers International Union, Local 2-470, ExxonGroup, Billings, Montana, AFL-CIO, its officers, agents,and representatives, shall:1. Cease and desist from:(a) Charging nonunion unit members a service fee inorder to participate in the Blue Cross medical insuranceprogram.(b) Refusing to bargain with the Employer by unilater-ally altering the administration of the medical insurancecoverage during the midterm of a collective-bargainingagreement.(c) In any like or related manner restraining or coerc-ing the nonunion members of the bargaining unit in theexercise of their rights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Jointly and severally with the below-named Re-spondent Employer, and in the manner set forth in the' Prertrige Bedding (Cornpuny Inc. upru. Kvsonei .Steel/ and Wire Divi-lon qo KeysLone (onvolidald Industries. Inc., supra"U In the event no exceptions are filed as provided by Sec 102.4 ofIhe Rules and Regulations of the Nati onal L.abor Relations Htoard. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 10248 (If the Rules and Regulations, be adopied h the HBoard andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived fir all purposessection of this Decision entitled "The Remedy," makewhole any present or former nonunion employee mem-bers of the bargaining unit or their estates who may havesuffered reduced insurance coverage or increased insur-ance costs by reason of the discrimination against them.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, alldocuments, reports, and records necessary to analyze theamount of insurance payments due under this order.(c) Post at conspicuous places at all of the RespondentUnion's business offices and meeting halls copies of theattached notice marked "Appendix A.":'°Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by RespondentUnion's authorized representative, shall be posted by Re-spondent Union immediately upon receipt thereof, andbe main i:ned by it for 60 consecutive days thereafter, incomspi , ous places, including all places where notices tomenibers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Mail to the Regional Director for Region 19 signedcopies of the attached notice marked "Appendix A," forposting by Respondent Employer at its refinery in Bill-ings, Montana, in places where notices to employees arecustomarily posted.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.B. The Respondent Employer, Exxon Company,U.S.A., Billings, Montana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Unilaterally changing the medical insurance pro-gram in midterm of the collective-bargaining agreement.(b) Dealing directly with members of the bargainingunit.(c) In any other like or related manner interferingwith, restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labor or-ganizations, to join or assist any labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Jointly and severally with the above-named Re-spondent Union, and in the manner set forth in the sec-tion of this Decision entitled "The Remedy," makewhole any present or former nonunion employee mem-bers of the bargaining unit or their estates who may havesuffered reduced insurance coverage or increased insur-ance costs by reason of the discrimination against them."' I11 he een i that this Order is enfirced by a Judgnren of a UnitedStates Court of Appeals, the words in the notice reading "Poslted by)rder of the National lahbor Rclationls Board" shall read "Posted Pursu-anl to a Judgnient f the Ul nitcd States Court of Appeals Enforcing an)rder of the National l.abor Relaitons Hoard "222 I XX()N C()MPANY. US A(h) Preserve and, upon request. make available to theHoard or its agents, for examination and copying, allpayroll records, social security payment records and allreports aid records necessary to analyze the amount ofinsurance payments due under this Order.(c) Post at its plalnt in Billings, Montana, copies of theattached notice marked "Appendix ."' Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after bhcing duly signed by Respondent Em-ployer's representative, shall be posted by Respondent:" m Se. 1i l, ii. upruEmployer immediately upon receipt thereof, and bemaintained h, it for h()0 consecutive days thereafter. inconspicuous places, icluding all places where notices toemployees arc customarily posted. Reasonable steps shallbe takeni by Respondent Employer to insure that said no-tices are not altered, dcfaced, or coered b\ an\ othermaterial.(d) Notify the Regional Director for Region 19. inx riling, v ilhitn 20 das from the date of this ()rder s\\hatsteps Respondenl r Employer has taken to compl\ here\\ith223 